Citation Nr: 1137781	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-48 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation higher than 30 percent for service-connected bronchitis.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to April 1980 and from October 1981 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran, on his December 2010 VA Form 9, indicated that he wanted a hearing at the RO before a Member of the Board.  It is notable that he also indicated that he wanted to limit his appeal to the issue involving entitlement to a higher rating for service-connected bronchitis at that time.  In May 2011, the RO notified the Veteran that he had been scheduled for a Travel Board hearing on June 30, 2011.  The Veteran appeared for the scheduled hearing and presented hearing testimony before a Veterans Law Judge (VLJ) from the Board.  However, the tape of the hearing did not record and, consequently, no written transcript is available. 

As a result of this recording failure, the Veteran was advised in an August 2011 letter that he could elect to have another hearing pursuant to 38 C.F.R. § 20.717 or, alternatively, ask to have his case considered on the evidence of record.  The Veteran responded that he wanted another hearing, and to appear before another Member of the Board at his local RO.  See response dated August 11, 2011.    

In consideration of the foregoing, a remand to satisfy the Veteran's hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

